DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Election/Restrictions
Claims 1, 3-10, 12-13, and 20 are allowable. The restriction requirement between Groups I-IV, as set forth in the Office action mailed on 12/14/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/14/2018 is partially withdrawn. Claims 14-17, directed to an article comprising the composite yarn structure of claim 1 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. However, claims 18 and 19, each directed to a composite yarn structure are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 18-19. Accordingly, claims 18-19 are being cancelled in the Examiner’s Amendment below. Authorization for the cancellation of claims 18-19 was given via telephone interview with Silvia Salvadori. 

Response to Arguments
The rejection of claims 1, 3-10, 12-13, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the amendments to claims 1 and 20 and cancellation of claim 21. 
The rejections of:
Claims 1, 3-6, 9-10 and 13 are rejected under 35 U.S.C. § 103 for allegedly being unpatentable over Wang et al. (CN104233579, hereinafter “Wang”) in view of Dhawan et al. (U.S. Patent Application Publication No. 2004/0057176, hereinafter “Dhawan’”) and Hook et al. (U.S. Patent Application Publication No. 2009/0239049, hereinafter “Hook’”) taken in view of MATSE 81 (Mechanical Behaviour of Polymers);
Claims 7 and 8 are rejected under 35 U.S.C. § 103 for allegedly being unpatentable over Wang in view of Dhawan and Hook and further in view of Okuzaki (U.S. Patent Application Publication No. 2008/0099960, hereinafter “Okuzakv’”);
Claim 12 is rejected under 35 U.S.C. § 103 for allegedly being unpatentable over Wang in view of Dhawan and Hook and further in view of Nilsson et al. (WO2014/161920, hereinafter “Nilsson’);
Claims 1, 3-6 and 9-13 are rejected under 35 U.S.C. § 103 for allegedly being unpatentable over Kim in view of Hook;
Claims 3 and 8-9 are rejected under 35 U.S.C. § 103 for allegedly being unpatentable over Kim in view of Hook and further in view of Tajitsu et al. (U.S. Patent Application Publication No. 2015/0280102, hereinafter “Tajitsu’”); and
Claims 20-21 are rejected under 35 U.S.C. § 103 for allegedly being unpatentable over Nilsson in view of Watson (U.S. Patent No. 5,927,060) and Hook
have been withdrawn in light of the amendments to the claims and the arguments on pages 8-15 in the response filed 10/06/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Silvia Salvadori on 04/26/2022.

The application has been amended as follows: 
Amend claim 8 as follows: delete “,” after “(LDPE)” in line 3 and insert “or” after “(LDPE)” in line 3. Amended claim 8 should read as: “The composite yarn structure according to claim 6, wherein the elastic conductive material is a material chosen from blends of Low-density polyethylene (LDPE) or blends of High-Density Polyethylene (HDPE) with carbon nanotubes (CNTs), graphite, graphene nano-sheets, amorphous carbon, doped polyaniline, doped polypyrrole, and mixtures thereof.”
Amend claim 20 as follows: delete the space after “bi-“ and before “component in line 2. Delete “.” after “2” and before “0” in line 12. Insert “,” after “2” and before “0” in line 12.   
Cancel claims 18 and 19. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a composite yarn structure comprising a first element comprising a coaxial flexible bi-component monofilament including a conductive component and a thermoplastic component, the thermoplastic component exhibiting piezoelectric properties; and at least a second conductive element twisted around at least part of the first element to provide a composite yarn wherein said composite yarn exhibits auxetic properties and wherein said second conductive element has a lower elasticity with respect to the elasticity of the first element such that, upon elongation of the composite yarn structure in a first direction starting from an unstretched condition, the composite yarn structure expands in a second direction, in such a way that in an unstretched condition said first element extends in a rectilinear direction and said second element is twisted around said first element and in such a way that, upon elongation of said composite yarn structure, said second element is aligned with the elongation direction and said first element expands by forming a series of curves around the second element, whereby the dimensions of the composite yarn structure is increased both in first and second directions to generate an additional force on said thermoplastic component exhibiting piezoelectric properties of the first element or a composite yarn structure comprising a first element comprising a coaxial flexible bi-component monofilament including a conductive component and a thermoplastic component, the thermoplastic component exhibiting piezoelectric properties; and at least a second conductive element twisted around at least part of the first element to provide a composite yarn wherein said composite yarn exhibits auxetic properties and wherein said second conductive element has a lower elasticity with respect to the elasticity of the first element such that, upon elongation of the composite yarn structure in a first direction, the composite yarn structure expands in a second direction, whereby the dimensions of the yarn is increased both in first and second directions to generate an additional force on said thermoplastic component exhibiting piezoelectric properties of the first element and wherein the tensile strength of the first element is in the range of 15 - 78 MPa, the tensile strength of the second element is in the range of 500 – 2,000 MPa, wherein in an unstretched condition said first element extends in a rectilinear direction and said second element is twisted around said first element. 

The prior art relied upon in the rejection mailed 04/23/2021 as primary references are considered the closes prior art. The primary references include Wang et al. (CN104233579) (Wang), Kim et al. (US 2017/0331027) (Kim), and Nilsson et al. (WO2014161920) (Nilsson). 

As identified on pages 7-8 of the remarks,  Wang fails to disclose the following claimed elements: 
a coaxial bi-component monofilament being flexible
a composite yarn exhibiting auxetic properties, wherein said second conductive element has a lower elasticity with respect to the elasticity of the first element such that, upon elongation of the composite yarn structure in a first direction starting from an unstretched condition, the composite yarn structure expands in a second direction, in such a way that in an unstretched condition said first element extends in a rectilinear direction and said second element is twisted around said first element and in such a way that, upon elongation of said composite yarn structure, said second element is aligned with the elongation direction and said first element expands by forming a series of curves around the second element, whereby the dimensions of the composite yarn structure is increased both in first and second directions to generate an additional force on said thermoplastic component exhibiting piezoelectric properties of the first element

As identified on pages 13-14 of the remarks,  Kim fails to disclose the following claimed elements: 
a second conductive element twisted around the first element;
a composite yarn exhibiting auxetic properties, wherein said second conductive element has a lower elasticity with respect to the elasticity of the first element such that, upon elongation of the composite yarn structure in a first direction starting from an unstretched condition, the composite yarn structure expands in a second direction, in such a way that in an unstretched condition said first element extends in a rectilinear direction and said second element is twisted around said first element and in such a way that, upon elongation of said composite yarn structure, said second element is aligned with the elongation direction and said first element expands by forming a series of curves around the second element, whereby the dimensions of the composite yarn structure is increased both in first and second directions to generate an additional force on said thermoplastic component exhibiting piezoelectric properties of the first element
 
As identified by Applicant on pages 15-16, Nilsson fails to disclose the following claimed elements: 
the tensile strength of the second conductive element;
a composite yarn exhibiting auxetic properties and wherein said second conductive element has a lower elasticity with respect to the elasticity of the first element such that, upon elongation of the composite yarn structure in a first direction, the composite yarn structure expands in a second direction, whereby the dimensions of the composite yarn structure is increased both in first and second directions to generate an additional force on said thermoplastic component exhibiting piezoelectric properties of the first element, wherein in an unstretched condition said first element extends in a rectilinear direction and said second element is twisted around said first element.

As identified by Applicant, none of Wang, Kim, and Nilsson teaches the claimed limitation labeled “b.” and in all of these cases, Hook is relied upon to teach the deficiency. Hook teaches a composite structure with auxetic properties, comprising a first component and a second component. The first component and the second component extend longitudinally relative to an axis, the first component being provided around the second component through one or more turns which are spaced longitudinally relative to the axis. The first component may be a fibre particularly of a relatively high modulus material. The second component may be a fibre particularly consisting of an intermediate or low modulus material. The auxetic composites offer enhanced piezoelectric properties. See, e.g.,  abstract and paragraphs [0009-0010] and [0080].
	While Hook teaches a first fibre component and a second fibre component forming a composite auxetic structure where the first component is twisted around the second component and teaches the auxetic structure enhances piezoelectric properties, Hook does not teach using a coaxial flexible bi-component monofilament including a conductive element and thermoplastic piezoelectric component as the second fibre component and a second conductive element as a first component. As identified by Applicant on pages 11 and 14-16, even though Hook suggests that the disclosed composite structure could offer piezoelectric properties, it would not be obvious for one skilled in the art to substitute the second component of Hook with the coaxial flexible bi-component monofilament taught by the combination of Wang and Dhawan, the coaxial flexible bi-component monofilament of Kim, or the coaxial flexible bi-component monofilament of the combination of Nilsson in view of Watson or substitute the first component of Hook with the surface electrode of Wang, the silver coated nylon fiber of Kim, or the conductive filament yarn of the combination of Nilsson in view of Watson. Therefore, Hook does not remedy the deficiencies of Wang, Kim, and Nilsson identified above. For this reason, and other reasons as identified by Applicant in the remarks on pages 8-15 in the response filed 10/06/2021, the prior art does not teach or suggest the claimed subject matter as set forth in independent claims 1 and 20. 

Claims 1, 3-10, 12-17, and 20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789